DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a Continuation of U.S. Patent Application Serial No. 16/573,649, filed on September 17, 2019 which claims benefit to U.S. Provisional Application Serial No. 62/735,215 filed on September 24, 2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/573,649, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 10-20 are held to recite a configuration which is not supported by the original disclosure and introduces a configuration that presents new matter (see details below).  Therefore, pending resolution of the issue with respect to claims 10-20, since the subject matter of these claims is not supported by the parent application, the claim for priority to the parent application is not met.
Information Disclosure Statement
The information disclosure statement filed October 1, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge-shaped members of the frame configured to engage with the exposed portion of the battery cell of the cell window of the frame (claims 10-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification received September 24, 2021 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the invention of claims 10-20 is not supported by the specification and thus not supported by any of the priority applications to which the instant application claims benefit.
Claim 10 recites that the frame includes first and second wedge-shaped projections (claim 10, ll. 6-9) and later than the wedges of the frame are configured to engage with the exposed portion of the battery cell to align the battery cell module in the housing (claim 10, ll. 10-13).
According to the disclosure, there are different wedge-shaped member including wedge-shaped projections 166 of the housing and wedge members 126 of first frame 90.   The disclosure further teaches that the case wedge-shaped projections 166 are designed to pass through the cell window 162 of second frame 94 to properly align the battery cell module within the case 14 or housing (see paras. [0065]-[0069]).  The wedges that engage with the exposed portion of the battery cell in the window of the frame are to wedge-shaped projections 166 of the case 14 housing which engage with the window 162 of the frame 94 and the exposed portion of the cells in the frame to align the battery cell module (90/94) in the housing 14.
Claim 10 appears to inadvertently associate the wedge-shaped  of the frame of claim 10 to provide for alignment of the battery cell module, but the alignment of the battery cell module is obtained via wedge-shaped projections 166 of the case 14 or housing and not the wedges of the frame as claimed.  Wedge-shaped projections 166 of the instant invention teaches that such belong to the case 14 and not the frame as claimed.
This also applies to claim 20 which similarly recites that the frame wedge member including post openings which interact with a corresponding post also is configured to engage with the exposed portion of the battery cells.  
As discussed above, with respect to claim 10, the disclosed wedge member which is configured to engage with the exposed portion of the battery cell is wedge member 166 of the case 14 or housing and not the wedge member of the frames.  Frame wedge member 126 are significantly different from wedge members 166 and server a different function.  Wedge members 126 of frame portion 90 interact with post members 170 of frame portion 94 whereas wedge-shaped projections 166 of the casing/housing 14 define a distinct wedge member which is configured to engage with the exposed portion of the battery cell retained in the frame.
But, as claims 10-20 are currently written, the limitations therein define relationships which are not reasonably presented in the specification.  Therefore the specification lacks proper antecedent basis for the arrangement of claims 10-20.
Applicant is directed to claim 2 which appears to adequately define the specification-supported relationship of the housing, housing wedge-shape projections in relation to the frame cell window for the purposes of aligning the battery cell module in the housing.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites that the wedge-shaped projections of the frame are configured to engage with the exposed portion of the battery cell to align the battery cell module in the housing.  This configuration is held to introduce new matter into this continuation application as the arrangement presented in claim 10 is not supported by the original disclosure.
Claim 10 recites that the frame includes first and second wedge-shaped projections (claim 10, ll. 6-9) and later than the wedges of the frame are configured to engage with the exposed portion of the battery cell to align the battery cell module in the housing (claim 10, ll. 10-13).
This configuration appears to define a relationship which is different from the disclosed invention and thus introduces new matter into the application.
According to the disclosure, there are different wedges including wedge-shaped projections 166 of the housing and wedge members 126 of first frame 90.   The disclosure further teaches that the case wedge-shaped projections 166 are designed to pass through the cell window 162 of second frame 94 to properly align the battery cell module within the case 14 or housing (see paras. [0065]-[0069]).  The wedges that engage with the exposed portion of the battery cell in the window of the frame are to wedge-shaped projections 166 of the case 14 housing which engage with the window 162 of the frame 94 and the exposed portion of the cells in the frame to align the battery cell module (90/94) in the housing 14.
Claim 10 appears to inadvertently associate the wedge members of the frame of claim 10 to provide for alignment of the battery cell module, but the alignment of the battery cell module is obtained via wedge-shaped projections 166 of the case 14 or housing and not the wedge members of the frame as claimed.   Wedge-shaped projections 166 of the instant invention teaches that such belong to the case 14 and not the frame as claimed.
This also applies to claim 20 which similarly recites that the frame wedge member including post openings which interact with a corresponding post also is configured to engage with the exposed portion of the battery cells.  
As discussed above, with respect to claim 10 (herein applied to claim 20), the disclosed wedge-shaped projections which are configured to engage with the exposed portion of the battery cell is wedge-shaped projections 166 of the case 14 or housing and not the wedge member of the frames.  Frame wedge member 126 are significantly different from wedge-shaped projections 166 and serve a different function.  Wedge members 126 of frame portion 90 interact with post members 170 of frame portion 94 whereas wedge-shaped projections 166 of the casing/housing 14 define a distinct wedge member which is configured to engage with the exposed portion of the battery cell retained in the frame.
Therefore, the arrangements of claims 10-20 define battery pack configurations that are not supported by the original disclosure and are held to introduce new matter into the application.
Applicant is directed to claim 2 which appears to adequately define the specification-supported relationship of the housing, housing wedge-shape projections in relation to the frame cell window for the purposes of aligning the battery cell module in the housing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the frame includes first and second wedge-shaped projections (claim 10, ll. 6-9) and later than the wedges of the frame are configured to engage with the exposed portion of the battery cell to align the battery cell module in the housing (claim 10, ll. 10-13).
This configuration is not clear.  
As previously discussed, according to the disclosure, there are different wedges including wedge-shaped projections 166 of the housing and wedge shape members 126 of first frame 90.   The disclosure further teaches that the case wedge-shaped projections 166 are designed to pass through the cell window 162 of second frame 94 to properly align the battery cell module within the case 14 or housing (see paras. [0065]-[0069]). 
It is unclear then how the wedges of the frame itself can interact with the same frame with respect to the cell window defined by the frame.  It is further unclear when the wedges of the frame can further be configured to meet the engagement requirement of claims 10 and 20 when the disclosed wedges 126 of the frame 90 are provided for a distinct reason (to interact with corresponding posts of the frame 94 rather than to engage with the exposed portion of the window of the frame).
Claim 10 appears to inadvertently associated the wedge members of the frame of claim 10 to provide for alignment of the battery cell module, but the alignment of the battery cell module is obtained via wedge-shaped projections 166 of the case 14 or housing and not the wedge members 126 of the frame as claimed. 
This also applies to claim 20 which similarly recites that the frame wedge member including post openings which interact with a corresponding post also is configured to engage with the exposed portion of the battery cells.  
As discussed above, with respect to claim 10 (herein applied to claim 20), the disclosed wedge member which is configured to engage with the exposed portion of the battery cell is wedge-shaped projections 166 of the case 14 or housing and not the wedge member 126 of the frames.  Frame wedge members 126 are significantly different from wedge-shaped projections 166 and serve a different function.  Wedge members 126 of frame portion 90 interact with post members 170 of frame portion 94 whereas wedge-shaped projections 166 of the casing/housing 14 define a distinct wedge member which is configured to engage with the exposed portion of the battery cell retained in the frame (the exposed portion at the window of the frame).
Wedge members 126 of the frame which interact with a corresponding post 170 whereas wedge-shaped projections 166 engage with the exposed portion of the battery cell at the window of the frame.  Thus these wedge elements are different components which are inadvertently combined in the context of claim 20.
In conclusion, claims 10-20 set forth inconsistent language limitations of the frame wedge features as discussed above.  Therefore, it is unclear what claims 10-20 are meant to encompass when read in light of the specification as the claimed structure therein appears to be contrary to the teachings of the specification.  Clarification is respectfully requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,145,932. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 1, U.S. Patent No. 11,145,932 claims a battery cell module comprising:
a frame defining a battery cell compartment for receiving a battery cell, the frame including:
a first end wall (first frame half of claims 1/7 of U.S. Patent No. 11,145,932);
a second end wall (second frame half of claims 1/7 of U.S. Patent No. 11,145,932);
a wedge member connected to the first end wall, the wedge member including a first wedge portion and a second wedge portion, the first wedge portion and the second wedge portion defining a post opening; and
a post connected to the second end wall at a first end of the post, the post configured to be inserted into the post opening of the wedge member (claims 1/7 of U.S. Patent No. 11,145,932).
As to claim 3, U.S. Patent No. 11,145,932 claims that the post opening has a cross-sectional shape and the post has a second cross-sectional shape complimentary to or cooperating with the first cross-sectional shape (claims 1-2 of U.S. Patent No. 11,145,932).
As to claim 4, U.S. Patent No. 11,145,932 claims the post opening has a circular cross-section having a first diameter along the length of the wedge (claim 2 of U.S. Patent No. 11,145,932).
As to claim 5, U.S. Patent No. 11,145,932 claims the wedge member includes an annular surface (claim 3 of U.S. Patent No. 11,145,932).
As to claim 6, U.S. Patent No. 11,145,932 claims that the annular surface is configured to contact and support a circumferential wall of a battery cell (claim 4 of U.S. Patent No. 11,145,932).
As to claim 7, U.S. Patent No. 11,145,932 claims that post has a second diameter at the first end of the post and a third diameter at a second end of the post and the third diameter is smaller than the second diameter (claim 5 of U.S. Patent No. 11,145,932).
As to claim 8, U.S. Patent No. 11,145,932 claims that the third diameter is smaller than the first diameter (claim 6 of U.S. Patent No. 11,145,932).
As to claim 9, U.S. Patent No. 11,145,932 claims that the wedge member is made of an elastically bendable material (claim 14 of U.S. Patent No. 11,145,932).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 2, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of claim 2 including all of the features of base claim 1 and further wherein the battery cell module is at least partially located within a housing of a battery pack; the housing includes a first portion and a second portion; the first portion including a first wedge-shaped projection, the second portion including a second wedge-shaped projection; the frame includes a sidewall, the frame defining a cell window in a bottom portion of the sidewall, the cell window exposing a portion of the battery cell; and the first wedge-shaped projection and the second wedge-shaped projection engage with the exposed portion of the battery cell to align the battery cell module in the housing.
The combination of features of claim 2 including the frame, frame wedge member including first and second wedge portions, post configured to be inserted into the post opening of the wedge member in addition to the module further including a housing having first and second portions having respective wedge-shaped projections, frame defining a cell window in a bottom portion of the sidewall, exposing a portion of the battery and the wedge-shaped projections engage with the exposed portion to align the battery cell module in the housing defines a battery cell which is novel over the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2011/0008667, 2011/0039142, 2011/0123851 are cited as showing battery packs having frames with wedges surrounding batteries disposed within the frames. U.S. Patent Application No. 2013/0136956 discloses a conventional battery housing for power tools having upper and lower housing parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
/GREGG CANTELMO/Primary Examiner, Art Unit 1725